

114 S672 IS: Keep Kids in School Act
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 672IN THE SENATE OF THE UNITED STATESMarch 4, 2015Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 to support a reduction in school
			 suspensions and expulsions.
	
 1.Short titleThis Act may be cited as the Keep Kids in School Act.
 2.State plansSection 1111(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)) is amended—
 (1)in paragraph (13), by striking and after the semicolon; (2)in paragraph (14) by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (15)the State educational agency will work with other State agencies, local educational agencies, organizations representing teachers, administrators, and other school personnel, organizations representing parents, and community-based programs to reduce suspensions and expulsions in public early childhood education programs, as applicable, and elementary school and secondary school including by—
 (A)focusing on local educational agencies with a high rate of suspensions and expulsions and with a disparity between the rates of suspension and expulsion for students who are members of the categories described in section 1111(h)(1)(C)(ii)(III)(dd), and all students at the school;
 (B)expanding professional development provided to principals, administrators, teachers, specialized instructional support personnel, para-educators, and other staff that regularly interact with students, on a schoolwide basis, to educate such individuals about evidence-based approaches to reduce suspensions and expulsions, such as prevention and deescalation strategies, conflict resolution, understanding and responding to the effects of trauma and violence on students, and multi-tiered systems of support that include developmentally, culturally, and linguistically appropriate positive behavioral interventions for students in public early childhood education programs, as applicable, and elementary school and secondary school; and
 (C)developing a plan to ensure that each student who is suspended will receive ongoing educational services that will allow the student to successfully participate in the student's previous educational program upon the student's return to school following a suspension..
 3.Local plansSection 1112(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(b)(1)) is amended—
 (1)in subparagraph (P), by striking and after the semicolon; (2)is subparagraph (Q), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (R)a description of—
 (i)the actions the local educational agency will take to reduce suspensions and expulsions in public early childhood education programs, as applicable, and elementary school and secondary school; and
 (ii)how the local educational agency will measure progress and benchmarks of improvement in reducing suspensions and expulsions, and the professional development that is necessary to achieve such a reduction, with a particular focus on reducing disparities between the rates of suspension and expulsion for students who are members of the categories described in section 1111(h)(1)(C)(ii)(III)(dd) as compared to such rates for all students at the school;
 (S)an assurance that, in consultation with local government agencies, and community-based programs, if applicable, the local educational agency will provide a report on—
 (i)the professional development provided to principals, administrators, teachers, specialized instructional support personnel, para-educators, and other staff that regularly interact with students on evidence-based approaches to reduce suspensions and expulsions for students in public school, which may include prevention and deescalation strategies, conflict resolution, understanding and responding to the effects of trauma and violence on students, and multi-tiered systems of support that include developmentally, culturally, and linguistically appropriate positive behavioral interventions; and
 (ii)a description of how the local educational agency will ensure that each student who is suspended will receive ongoing educational services that will allow the student to successfully participate in the student's previous educational program upon the student's return to school following a suspension;
 (T)an assurance that each school served by the local educational agency will make publicly available, the school’s individual suspension and expulsion policy, or the suspension and expulsion policy of the local educational agency that serves the school, if such policy operates on the local educational agency level; and
 (U)an assurance that each school served by the local educational agency will make available, upon request, information about the behavior that resulted in each suspension or expulsion that was issued to a student at the school..
			4.Reporting
 (a)LEA ReportSection 1111(h)(2)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(2)(B)) is amended by striking clause (ii) and inserting the following:
				
 (ii)in the case of a school— (I)whether the school has been identified for school improvement;
 (II)information that shows how the school's students achievement on the statewide academic assessments and other indicators of adequate yearly progress compared to students in the local educational agency and the State as a whole; and
 (III)information about suspensions and expulsions, including— (aa)the number of suspensions and expulsions;
 (bb)the length of each suspension; (cc)the number of children suspended and the number of children suspended more than once;
 (dd)the number of police arrests and referrals to law enforcement of students, disaggregated by grade, race, ethnicity, gender, disability status (in accordance with section 602 of the Individuals with Disabilities Education Act), migrant status, English proficiency status, and status as economically disadvantaged;
 (ee)the number of times multiple suspensions were issued for the same student for the same offense; (ff)the number of times a student is transferred as part of a disciplinary removal to an alternative educational setting, disaggregated by the categories described in subclause (IV);
 (gg)the percentage of the student population that was suspended or expelled, disaggregated by the groups described in item (dd); and
 (hh)information on the professional development and implementation support provided to principals, administrators, teachers, and other appropriate staff on schoolwide evidence-based approaches, such as those described in section 1111(c)(15) to reduce suspensions and expulsions in public early childhood education programs, as applicable, and elementary school and secondary school..
 (b)State reportSection 1111(h)(1)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)) is amended—
 (1)by redesignating clause (vii) and (viii) as clause (viii) and (ix), respectively; and (2)by inserting after clause (vi) the following;
					
 (vii)the information described in paragraph (2)(B)(ii)(III), as applicable, aggregated to reflect the State as a whole;.
 5.Reservation of funds for school improvementSection 4121 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7131) is amended— (1)in subsection (a) by inserting , and not reserved under subsection (c) after carry out this subpart under section 4003(2),;
 (2)in subsection (b), by striking this section and inserting subsection (a); and (3)by adding at the end the following:
				
					(c)Reservation of funds for school discipline
 (1)In GeneralNo less than 7.5 percent of the funds made available to carry out this subpart under section 4003(2) shall be reserved for the Secretary to make grants to the 50 local educational agencies with an approved application that have the highest rates of suspension and expulsion and the greatest disparity between the rates of suspension and expulsion for students who are members of the categories described in section 1111(h)(1)(C)(ii)(III)(dd), and all students at the school, as determined by the Secretary.
 (2)Allocation of fundsThe Secretary shall allocate the funds described in paragraph (1) among such local educational agencies in a manner determined by the Secretary.
 (3)ApplicationIn order to receive funds under this subsection, a local educational agency shall submit a plan to the Secretary in such form and containing such information as the Secretary may reasonably require and shall include a description of how the local educational agency will use the funds awarded under this subsection for the professional development of principals, administrators, teachers, specialized instructional support personnel, para-educators, school resource officers, and school police to reduce suspensions and expulsions.
 (4)Eligible activitiesA local educational agency receiving funds under this subsection may use such funds to carry out one or more of the following activities:
 (A)training on developmentally, culturally, and linguistically appropriate prevention and deescalation strategies;
 (B)implementing positive behavioral intervention systems; (C)implementing tiered disciplinary systems;
 (D)carrying out training on conflict resolution and restorative justice; (E)hiring additional school-based mental health services providers; and
 (F)carrying out other evidence-based approaches to reducing school suspensions and expulsions. (5)Report (A)Reports to the SecretaryAt the conclusion of each grant period, each local educational agency that receives a grant under this subsection shall prepare and submit a report to the Secretary on the uses for the funding received as well as the techniques used by the local educational agency to reduce suspensions and expulsions.
 (B)Report on best practicesThe Secretary shall publish and make publicly available an annual report on the best practices for State educational agencies and local educational agencies to reduce the use of suspensions and expulsions, and may include information from the reports described in subparagraph (A)..
 6.DefinitionsSection 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is amended by adding at the end the following:
			
 (44)SuspensionThe term suspension means an instance in which a student, including a student with a disability, is temporarily removed from the student's regular educational setting for disciplinary purposes to another setting (such as home, a behavior center, or an interim alternative educational setting, which may be at the school), regardless of whether the student receives educational or other services from the school in that setting.
 (45)ExpulsionThe term expulsion means an action taken by the local educational agency removing a student from the student's regular school for disciplinary purposes for the remainder of the school year or longer, in accordance with local educational agency policy, and includes any removal from school, or modified removal, of a student of a period of less than 1 year, as required by State law in accordance with section 4141..
		7.State and local uses of funds for professional development
 (a)State Use of FundsSection 2113(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(c)) is amended by adding at the end the following:
				
 (19)Encouraging and supporting local educational agencies in providing professional development to teachers, administrators, other school personnel, and school leaders in ways to reduce the use of suspensions and expulsions, especially when resulting in disparities between the rates of suspension and expulsion for students who are members of the categories described in section 1111(h)(1)(C)(ii)(III)(dd) as compared to such rates for all students at the school, which may include developing tools such as developmentally, culturally, and linguistically appropriate prevention and deescalation strategies, positive behavioral intervention systems, tiered disciplinary systems, conflict resolution and restorative justice, and other evidence-based approaches..
 (b)Local Use of FundsSection 2123(a)(3)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6623(a)(3)(B)) is amended—
 (1)in the matter preceding clause (i), by striking teachers and principals and, in appropriate cases, paraprofessionals, and inserting teachers, administrators, other personnel, and school leaders; (2)by redesignating clauses (iii) through (v) as clauses (iv) through (vi), respectively; and
 (3)by inserting after clause (ii) the following:  (iii)provide professional development regarding ways to reduce the use of suspensions and expulsions, especially when resulting in disparities between the rates of suspension and expulsion for students who are members of the categories described in section 1111(h)(1)(C)(ii)(III)(dd) as compared to such rates for all students at the school, which may include developing tools or establishing school-level teams that are well-versed and familiar with tools such as developmentally, culturally, and linguistically appropriate prevention and deescalation strategies, positive behavioral intervention systems, tiered disciplinary systems, conflict resolution, and other evidence-based approaches;.